Case 1:20-cv-00216-MSM-PAS Document 22 <font color=teal>(Case Participants)</font>
                     Filed 05/21/20 Page 1 of 9 PageID #: 763



                                    UNITED STATES DISTRICT COURT
                                      DISTRICT OF RHODE ISLAND

     OSCAR YANES, GAGIK MKRTCHIAN,
     and WENDELL BAEZ LOPEZ, on behalf
     of themselves and all those similarly situated,

                          Petitioners-Plaintiffs,                     Civil Action No.
                  -v.-                                                20-CV-216-MSM-PAS

     DANIEL W. MARTIN, Warden, Donald
     W. Wyatt Detention Facility; CHAD F.
     WOLF, Acting Secretary, U.S. Department
     of Homeland Security; MATTHEW T.
     ALBENCE, Acting Director, U.S.
     Immigration and Customs Enforcement;
     TODD M. LYONS, Acting Field Office
     Director, U.S. Immigration and Customs
     Enforcement; and CENTRAL FALLS
     DETENTION FACILITY
     CORPORATION,

                           Respondents-Defendants.


      NOTICE OF PROPOSED EXECUTION OF ORDERS OF REMOVAL AND MOTION
     TO MODIFY ORDER BARRING MOVEMENT OF DETAINEES FROM THE WYATT
           Pursuant to this Court’s Order dated May 19, 2020 (Docket No. 17), Respondents Wolf,

 Albence, and Lyons (“ICE Respondents”) hereby respectfully provide notice of their intent to carry

 out, on the schedule detailed below, the removal of the following sixteen (16) individual detainees

 presently detained at the Wyatt facility pursuant to 8 USC § 1231 pending final removal from the

 United States:1




 1
   As this Court’s Order (Docket No. 21, ¶ 2) reflects, at yesterday’s chambers conference, the ICE Respondents
 provided oral notice of an intent to remove eight detainees. Subsequent to yesterday’s conference, ICE advised that
 it is prepared to effectuate a further eight final orders of removal with respect to individuals detained at Wyatt. This
 represents a proposed 23% reduction of the ICE detainee population at the facility.

                                                            1
Case 1:20-cv-00216-MSM-PAS Document 22 <font color=teal>(Case Participants)</font>
                     Filed 05/21/20 Page 2 of 9 PageID #: 764



     Detainee Name                               Age Date of             Date of             Country
                                                     Departure           Removal from        Removed To:
                                                     from Wyatt          the U.S.
     Sales, Marcelo                              40  5/26/2020           5/28/2020           Brazil
     Viera, Rodolfo De Araujo                    37  5/26/2020           5/28/2020           Brazil
     Miranda, Willian                            57  5/26/2020           5/28/2020           Brazil
     Pena-Tejada, Joel Alberto                   42  5/26/2020           6/2/2020            Dominican Rep.
     Diaz-Carela, Camepo Armando                 51  5/26/2020           6/2/2020            Dominican Rep
     Pichardo Perez, Alejandro                   49  5/26/2020           6/2/2020            Dominican Rep
     DeJesus Sanchez, Epifanio                   36  5/26/2020           6/2/2020            Dominican Rep
     Aponte-Jimenez, Jose Alberto                42  5/26/2020           6/2/2020            Dominican Rep
     Andujar Ruiz, Jairo Samuel                  27  5/26/2020           6/2/2020            Dominican Rep.
     Arias, Rafael Danillo                       51  5/26/2020           6/2/2020            Dominican Rep
     Catalino-Arias, Alfredo                     37  5/26/2020           6/2/2020            Dominican Rep
     Cortorreal, Cesario                         44  5/26/2020           6/2/2020            Dominican Rep
     Estrella, Genaro Antonio                    28  5/26/2020           6/2/2020            Dominican Rep
     Lara-Baez, Pedro Luiyi                      29  5/26/2020           6/2/2020            Dominican Rep.
     Reyes Castro, Wilberd Armando               27  5/26/2020           6/2/2020            Dominican Rep.
     Dzib-Medina, Antonio Jesus                  42  5/26/2020           5/26/2020           Mexico


       The ICE Respondents accordingly move this Court for a limited modification of its May 19,

 2020 injunction Order to permit these (and any future) removals to proceed. Having conferred

 with counsel for Petitioners, the ICE Respondents are advised that they oppose any removals. As

 discussed below, however, there is no legal basis upon which to bar the removals, and they should

 be permitted to proceed.

                               OVERVIEW OF REMOVAL METHODS
          Each of the detainees listed above has a final order of removal. See Declaration of Alan

 Greenbaum (“Greenbaum Decl.”) at ¶ 6. As a practical matter, this means an order of removal as

 to which all appeals are exhausted or which the time to appeal has expired. With one exception,

 each has (or does not require) final travel documents for return to their home country. Id. at ¶ 7.2

 On May 26, 2020, ICE will transport each of the detainees listed above to Pease International


 2
  As addressed in the Greenbaum Declaration, should travel documents not be secured for the remaining individual,
 he will not be moved from Wyatt on the date noted.

                                                         2
Case 1:20-cv-00216-MSM-PAS Document 22 <font color=teal>(Case Participants)</font>
                     Filed 05/21/20 Page 3 of 9 PageID #: 765



 Airport, Portsmouth, New Hampshire by ground transport for a flight to Alexandria, Louisiana,

 that is expected to depart in the morning. Id. at ¶ 8. In accordance with ERO Boston procedures,

 all detainees will be required to wear a facial mask covering at all times during transportation

 between the Wyatt facility and Pease International Airport. Id. at ¶ 9. Furthermore, in accordance

 with ICE policy, all persons will be screened for COVID-19 symptoms prior to boarding the flight,

 including temperature checks, and will be required to wear a surgical mask for the flight. Id. Any

 individuals exhibiting symptoms of COVID-19 will be excluded from the flight. Id.

        Upon arrival in Alexandria, LA, the detainees will be placed in the Alexandria Staging

 Facility pending ultimate removal. The ultimate means of effectuating the removal would be an

 ICE charter flight from Alexandria, Louisiana, to the destination country on the second date noted

 above for departure from the U.S. Id. at ¶ 9-10. ICE charter flights can accommodate up to 130

 deportees, depending on the aircraft used, and would be staffed by ICE personnel, including a

 nurse and a contract flight crew. Id. at ¶ 9. In accordance with ICE’s COVID-19 guidance, all

 persons onboard the charter flight will wear surgical masks and be symptom screened, including

 body temperature checks. Any individuals exhibiting COVID-19 symptoms are excluded from

 the flight and tested for the disease. Id. ICE strongly favors the use of ICE charters, as it can

 impose and implement these screening procedures for passengers in a way that it cannot guarantee

 if commercial flights are used.




                                                 3
Case 1:20-cv-00216-MSM-PAS Document 22 <font color=teal>(Case Participants)</font>
                     Filed 05/21/20 Page 4 of 9 PageID #: 766



                                             ARGUMENT

     I.        THERE IS NO BASIS TO RESTRICT THE LAWFUL REMOVAL OF
               DETAINEES SUBJECT TO FINAL ORDERS OF REMOVAL

            A. The Allegations and Relief Sought by Petitioners Are Specific to Wyatt, And
               Provide No Basis for Relief Extending Beyond the Facility to Bar Lawful Removal
               Activities
            At the threshold, the resolution of whether these removals should be permitted to proceed

 turns on a single question: whether there is final order of removal. Petitioner’s pending lawsuit is

 about alleged conditions at Wyatt relative to the facility’s handling of COVID-19, and whether

 those conditions rise to the level of a violation of the Fifth Amendment. That is what Petitioners

 have pled, and the relief they seek is (at maximum) release from the facility or reduction in its

 population to ameliorate COVID-19 risk. The ICE Respondents, as will be explicated further in

 their substantive response to the Petition and pending motions, maintain that no such

 unconstitutional conditions exist at Wyatt. Regardless of the Court’s ultimate determination of

 that issue, however, the allegations of this case begin and end with Wyatt. The Petitioners seek,

 and their habeas application is premised upon, release from Wyatt because of those alleged

 conditions. There are no allegations (apart from generalized assertions regarding ICE detention

 writ large) regarding specific conditions at other facilities or on various ICE means of transport,

 and there are no particularized factual allegations made consistent with FED.R.CIV.P. 11 that would

 support a claim for any relief that extends beyond release from the facility. The course of action

 proposed by the ICE Respondents thus grants the maximum relief available in this case- it removes,

 in a matter of days, these individuals from a facility that they claim is unsafe, and from ICE custody

 in toto.




                                                    4
Case 1:20-cv-00216-MSM-PAS Document 22 <font color=teal>(Case Participants)</font>
                     Filed 05/21/20 Page 5 of 9 PageID #: 767



        B. By Statute, This Court Lacks Jurisdiction to Bar Removal Or To Stay or Review
           a Final Removal Order

        As noted, the purpose of removing these detainees from the Wyatt facility is to effectuate

 their removal from the United States pursuant to a final order of removal following immigration

 proceedings. As the Supreme Court has made clear, “[t]here is always a public interest in prompt

 execution of removal orders: The continued presence of an alien lawfully deemed removable

 undermines . . . streamlined removal proceedings . . . and permit[s] and prolong[s] a continuing

 violation of United States law.” Nken v. Holder, 556 U.S. 418, 436 (2009) (internal quotation

 omitted). In this case, there are no allegations (nor, given these detainees’ statuses, could there

 be) that these detainees’ orders of removal are not final and valid, and there is no allegation, let

 alone evidence, that supports an impediment to carrying out those orders. Moreover, the United

 States is aware of no case holding that the alleged conditions of confinement at a single facility

 provide a basis on which to stay the execution of a lawful order of removal, nor of any COVID-

 19 litigation that has imposed such a restriction on removal.

        Beyond this issue, this Court lacks jurisdiction to enter injunctive relief either barring

 removal or requiring the Court’s permission to transfer a detainee in order to effectuate removal

 from the United States. See 8 U.S.C. § 1252(g) (“[N]o court shall have jurisdiction to hear any

 cause or claim by or on behalf of any alien arising from the decision or action by the Attorney

 General to commence proceedings, adjudicate cases, or execute removal orders against any alien

 ....”) (emphasis added). “Under a plain reading of the text of the statute, the Attorney General's

 enforcement of final removal orders falls squarely under the Attorney General’s decision to

 execute removal orders and is not subject to judicial review.” Hamama v. Adducci, 912 F.3d 869,

 874 (6th Cir. 2018).


                                                  5
Case 1:20-cv-00216-MSM-PAS Document 22 <font color=teal>(Case Participants)</font>
                     Filed 05/21/20 Page 6 of 9 PageID #: 768



        Further, jurisdiction to review or stay any removal order lies only with the Court of

 Appeals. More specifically, Congress has mandated that, “[j]udicial review of all questions of law

 and fact…arising from any action taken or proceeding brought to remove an alien from the United

 States…shall be available only in judicial review of a final order under this section. Except as

 otherwise provided in this section, no court shall have jurisdiction, by habeas corpus under section

 2241 of Title 28 or any other habeas corpus provision…or by any other provision of law (statutory

 or nonstatutory), to review such an order or such questions of law or fact.” 8 U.S.C. § 1252(b)(9)

 (emphasis added). Congress additionally provided that “[n]otwithstanding any other provision of

 law (statutory or nonstatutory), including section 2241 of Title 28, or any other habeas corpus

 provisions…a petition for review filed with the appropriate court of appeals…shall be the sole and

 exclusive means for judicial review of an order of removal.” 8 U.S.C. § 1252(a)(5).

        The Supreme Court has made clear that Section 1252(b)(9) is an “unmistakable ‘zipper’

 clause,” channeling “judicial review of all” “decisions and actions” that are part of the removal

 process, including “non-final” orders, into one proceeding exclusively before a court of appeals.

 See Reno v. Am.-Arab Anti-Discrimination Com., 525 U.S. 471, 483 (1999). As the First Circuit

 has further explained, this provision is “designed to consolidate and channel review of all legal

 and factual questions that arise from the removal of an alien into the administrative process, with

 judicial review of those decisions vested exclusively in the courts of appeals.” Aguilar v. U.S.

 Immigration and Customs Enforcement, 510 F.3d 1, 9 (1st Cir. 2007); Ishak v. Gonzales, 422 F.3d

 22, 29 (1st Cir. 2005) (“The plain language of these [INA] amendments, in effect, strips the district

 court of habeas jurisdiction over final orders of removal ... Congress has now definitively

 eliminated any provision for [habeas] jurisdiction.”); see also Candra v. Cronen, 361 F. Supp.3d

 148, 160 (D. Mass. 2019) (finding no subject matter jurisdiction over review of ICE’s denial of a


                                                  6
Case 1:20-cv-00216-MSM-PAS Document 22 <font color=teal>(Case Participants)</font>
                     Filed 05/21/20 Page 7 of 9 PageID #: 769



 stay of removal. “This Court simply does not have the jurisdiction to interfere with the execution

 of a removal order.”); Filippi v. President of United States, No. 17-cv-459, 2017 WL 4675744, at

 *2 (D.N.H. Oct. 16, 2017) (unpublished) (“Read together, [Sections 1252(b)(9) and (a)(5)] leave

 no doubt that this court lacks jurisdiction to consider claims that arise from a removal order.”); Li

 v. Hodgson, No. 12-12347, 2012 WL 6738262, at *2 (D. Mass. Dec. 27, 2012) (“To the extent that

 the present Petition seeks to challenge the validity of removal proceedings against [Petitioner]

 (whether directly or indirectly), it clearly ‘arises out of’ an ‘action taken…to remove an alien.’ By

 the plain language of 8 U.S.C. § 1252, only the First Circuit Court of Appeals has jurisdiction to

 entertain that claim.”). As the First Circuit has summarized, the “expanse [of Section 1252(b)(9)]

 is breathtaking.” Aguilar, 510 F.3d at 9.

        Simply put, this Court has no jurisdiction to bar ICE from deporting the detainees listed

 above, the Petitioners or any other class members subject to final orders of removal while it

 adjudicates the question of whether the Petitioners in this case, or the putative class they seek to

 represent, can demonstrate a violation of their constitutional rights relative to their detention at

 Wyatt; adjudication which, as noted above, if successful, could at maximum provide the precisely

 the relief that they are receiving by means of removal – release from ICE custody.

        C. First Circuit Precedent is Unequivocal That a Conditions of Confinement Claim
           Cannot Bar Removal
        Even absent the dispositive barriers discussed above, it bears emphasis that the claim in

 this case is, at its heart, a state-created danger claim: that Respondents, by action or inaction have

 exposed Petitioners (and the putative class) to constitutionally impermissible risk of harm. See

 DeShaney v. Winnebago Cty. Dep’t of Soc. Servs., 489 U.S. 189, 199-200 (1989) “when the State

 takes a person into its custody and holds him there against his will, the Constitution imposes upon

 it a corresponding duty to assume some responsibility for his safety and general well-being.” Cf.

                                                   7
Case 1:20-cv-00216-MSM-PAS Document 22 <font color=teal>(Case Participants)</font>
                     Filed 05/21/20 Page 8 of 9 PageID #: 770



 Medeiros v. Martin, No. 20-178-WES, 2020 WL 2104897 (D.R.I. May 1, 2020) (applying

 DeShaney standard to conditions of confinement claim based on COVID-19 at Wyatt, finding that

 while Wyatt’s “increased precautions, although addressing generalized needs of detainees,” were

 likely impermissible as to two specific high risk detainees).

        The First Circuit, however, has been emphatic that a state-created danger claim cannot be

 invoked as a basis to prevent removal. Enwonwu v. Gonzales, 438 F.3d 22 (1st Cir. 2006) (holding

 that “an alien has no constitutional substantive due process right not to be removed from the United

 States, nor a right not to be removed from the United States to a particular place.” Thus, “[w]hether

 or not the state-created danger theory is viable for citizens, it is not viable for non-citizens seeking

 to avoid removal from this country.”). Thus, even were Petitioners to remedy the dearth of any

 allegations in their pleadings regarding conditions outside Wyatt, and allege that those conditions

 presented an unjustifiable risk of COVID-19, such a claim would still be insufficient to bar the

 execution of a final order of removal.




                                                    8
Case 1:20-cv-00216-MSM-PAS Document 22 <font color=teal>(Case Participants)</font>
                     Filed 05/21/20 Page 9 of 9 PageID #: 771



                                           CONCLUSION

        For all of these reasons, the Court should modify its order prohibiting transfers out of the

 facility to permit final orders of removal, including those listed above, to be carried out.

  Dated: Providence, Rhode Island                       Respectfully submitted,
         May 21, 2020
                                                        AARON L. WEISMAN
                                                        United States Attorney

                                                      By: /s/ Zachary A. Cunha
                                                        ZACHARY A. CUNHA (Bar No. 7855)
                                                        BETHANY N. WONG
                                                        Assistant U.S. Attorneys
                                                        United States Attorney’s Office
                                                        50 Kennedy Plaza, 8th Floor
                                                        Providence, RI 02903
                                                        Tel: (401) 709-5040 / Fax: (401) 709-5001
                                                        Zachary.Cunha@usdoj.gov


                                   CERTFICATE OF SERVICE
         I hereby certify that, on May 21, 2020, I caused the foregoing document to be filed by
 means of this Court’s Electronic Case Filing (ECF) system, thereby serving it upon all registered
 users in accordance with Federal Rule of Civil Procedure 5(b)(2)(E) and Local Rules Gen 305 and
 309(b).


                                                By:      _/s/ Zachary A. Cunha______
                                                         Zachary A. Cunha
                                                         Assistant United States Attorney




                                                   9
